Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 02/18/2022.
Priority
This application, Pub. No. US 2021/0148898, published 05/20/2021, is a § 371 National Stage of International Patent Application No. PCT/US2018/035614, filed 06/01/2018, which claims priority to Provisional application No. 62/514,316, filed 06/02/2017 and Provisional application No. 62/679,161, filed 06/01/2018. 
Status of Claims
Claims 1-3, 8, 9, 11, 12, 14, 15, 17, 18, 20, 21, 23-25, 27 and 29-31 are currently pending.  Claims 1-28 have been originally pending and subject to restriction/election requirement mailed 11/30/2021.  Claims 9, 15, 21, 24 and 27 have been amended; Claims 4-7, 10, 13, 16, 19, 22, 26, and 28 have been canceled; and Claims 29-31 have been added, as set forth in Applicant’s amendment filed 02/18/2022.  Claims 1-3, 8, 9, 11, 12, 14, 15, 17, 18, 20, 21 and 23 are withdrawn from further consideration.  Claims 24, 25, 27 and 29-31 are examined.
Election/Restriction
Applicant's election, with traverse, of Group V, Claims 24-28, drawn to a theranostic method for Parkinson's disease in the reply filed on 02/18/2022 is acknowledged.  Newly added Claims 29-31, as being dependent upon Claim 24, belong to the elected Group V and are under examination.


    PNG
    media_image1.png
    173
    1034
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    78
    1016
    media_image2.png
    Greyscale



Applicant’s argument has been fully considered but is not found persuasive.  It remains the Examiner’s position that inventions of Groups I-V lack the same or corresponding special technical feature making a contribution over the prior art, because they are not so linked as to form a single general inventive concept under PCT Rule 13.1, as set forth in the Restriction Requirement and reiterated below in properly formatted and fully supported art rejections.  Notably, lack of unity of invention was found in the Written Opinion of the International Searching Authority search opinion issued for PCT/US2018/035614 (IDS submitted 11/25/2019):

    PNG
    media_image3.png
    313
    1065
    media_image3.png
    Greyscale

Emphasis added.


The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3, 8, 9, 11, 12, 14, 15, 17, 18, 20, 21 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, 
Information Disclosure Statement
The information disclosure statements, submitted on 11/25/2019 and 03/08/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:

(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24, 25, 27 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims, as recited in Claim 24, are drawn to:

    PNG
    media_image4.png
    473
    1054
    media_image4.png
    Greyscale




Claim interpretation: Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art.  See MPEP § 2111.  Based on the specification’s definition of term "theranostics" as the process by which an individualized treatment plan or therapy is developed for a specific patient by combining diagnostic and therapeutic capabilities into a single agent, and the plain meaning of the other terms, the broadest reasonable interpretation of Claim 24 is a method of assessing Claim 27 and 31, if a patient has been administered a medicament for at least a time period where the medicament is expected to have an effect, and the PAR concentration in the patient has increased, then the method further comprises altering the manner in which the medicament is administered to the patient.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category.  MPEP § 2106.03.  The claim recites at least one step or act, including limitation (A) “comparing the PAR concentration measured in a CSF sample from a patient to a PAR concentration measured in a control sample.”  Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception.  As explained in MPEP § 2106.04(II), a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim.  For a process claim, the general rule is that the claim is not subject to the markedly different analysis for nature-based products used in the process. MPEP § 2106.04(c)(I)(C).  While there is an exception to this general rule for process claims that are drafted in such a way that they are no different in substance than a product claim, Claim 24 does not invoke this exception because review of this claim indicates that it is focused on a process of determining how much PAR is present in the CSF sample and then treating a patient in accordance with that determination, and is not focused on the product per se.  Limitation (A) in the claim recites “comparing the PAR concentration measured in a CSF sample limitation (A) describes a naturally occurring relationship between a PAR concentration in a CSF sample and efficacy of medical treatment for PD, and thus may also be considered to recite a law of nature.  Accordingly, limitation (A) recites a judicial exception (an abstract idea that falls within the mental process grouping and a law of nature). 
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 
Besides the abstract idea/law of nature, the claim recites the additional elements of “collecting a sample of cerebrospinal fluid (CSF) from a patient who is receiving at least one medical treatment for PD,“ “measuring a poly(ADP-ribose) (PAR) concentration in said CSF sample” and “continuing or altering the at least one medical treatment based on said comparing.”  These limitations fail to meaningfully limit the claim because they do not provide any information as to collecting a sample, measuring PAR concentration and how the patient is to be treated, or what the treatment is, but instead covers any possible means of “collecting”, “measuring” and “treatment” that a doctor decides to administer to the patient.  In fact, these limitations are recited at a high level of generality, making the limitations’ inclusion in this claim at best nominal. 

Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. See MPEP § 2106.05.  As explained with respect to Step 2A Prong Two, the claim recites the additional elements of “collecting a sample of cerebrospinal fluid (CSF) from a patient who is receiving at least one medical treatment for PD,“ “measuring a poly(ADP-ribose) (PAR) concentration in said CSF sample” and “continuing or altering the at least one medical treatment based on said comparing”, which do not require any particular application of the recited limitation (A) “comparing the PAR concentration measured in a CSF sample from a patient to a PAR concentration measured in a control sample” and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.  See MPEP § 2106.05(f). (Step 2B: NO).  Claim 24 is not eligible.
With regard to Claim 25, recitation “wherein the control sample is a CSF sample collected from said patient at an earlier time period” is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, as evidenced, for example, by Jiménez-Jiménez et al., “Cerebrospinal fluid biochemical studies in patients with Parkinson's disease: toward a potential search for biomarkers for this disease,” Front. Cell Neurosci., 2014, vol.8, article 369, pp. 1-31.  Claim 25 is not eligible.
Claims 27 and 31, recitations “the at least one medical treatment is continued if the PAR concentration measured in said CSF sample from said patient is the same or lower than the PAR concentration measured in the control sample, and is altered if not” and “wherein altering the at least one medical treatment for said patient comprises at least one of increasing or decreasing a dose of a medicament, increasing or decreasing a frequency of administration of the medicament, and/or changing the medicament administered,” respectively, do not provide any information as to how the PD patient is to be treated, or what the treatment is, but instead covers any possible treatment that a doctor decides to administer to the patient.  In fact, this limitation is recited at such a high level of generality that it does not even require a doctor to take “the PAR concentration measured in said CSF sample” into account when deciding which treatment to administer, making the limitation's inclusion in these claims at best nominal.  Like the claims in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), Claims 27 and 31 here tell the relevant audience (doctors) about the law of nature and at most adds a suggestion that the doctors take this law into account when treating their patients.  These limitations thus fail to meaningfully limit the claims because it does not require any particular application of the recited “the PAR concentration measured in said CSF sample,” and is at best the equivalent of merely adding the words "apply it” to the judicial exception.  Accordingly, this limitation does not integrate the recited judicial exception into a practical application and the claims are therefore directed to the judicial exception.  See MPEP 2106.05(f), which provides a detailed explanation and examples of how courts have evaluated the "mere instructions to apply an exception" consideration.  Claim 27 and 31 are not eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 24, 25, 27 and 31 are rejected under 35 U.S.C. 103 as obvious over Shraibom et al., US 2017/0000836 A1, published 01/05/2017; in view of Jeelani et al., “Theranostics: A treasured tailor for tomorrow,” J. Pharm. Bioallied Sci., 2014, vol. 6, Suppl. 1, pp. S6-S8; Jiménez-Jiménez et al., “Cerebrospinal fluid biochemical studies in patients with Parkinson's disease: toward a potential search for biomarkers for this disease,” Front. Cell Neurosci., 2014, vol.8, article 369, pp. 1-31; and Lee et al., “Poly (ADP-ribose) in the pathogenesis of Parkinson's disease,” BMB Rep., 2014, vol. 47, No 8, pp. 424-432 (IDS submitted 11/25/2019).

Shraibom et al., throughout the publication, and, for example, in Claims 1 and 2, teach a method of treating, inter alia, Parkinson's disease comprising:

formulating a diagnosis of Parkinson's disease for the patient based on said measuring said elevated level or low level or combination of levels;
administering an effective dose of a medicinal composition; 
measuring a reduced level of the theranostic biomarker, in a second bodily fluid extracted from the patient after administering said medicinal composition; and 
repeating the administering of said medicinal composition to said patient based on said measuring said reduced level.
Although Shraibom et al. do not expressly teach altering a medical treatment when the level of the theranostic biomarker in a second bodily fluid extracted from the patient after administering said medicinal composition is not reduced, as evidenced by Jeelani et al., one of skill in the art would have known that, if a patient has not been responsive to a medicament, a change of the treatment protocol is required:

    PNG
    media_image5.png
    283
    793
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    119
    510
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    232
    504
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    170
    506
    media_image8.png
    Greyscale
 Emphasis added.



Shraibom et al. do not specifically teach:
(1)	a bodily fluid extracted from a patient to be cerebrospinal fluid (CSF); and
(2)	a biomarker to be a poly(ADP-ribose) (PAR). 

With regard to (1), Jiménez-Jiménez et al., throughout the publication, and, for example, in Abstract and Introduction, teach that since the cerebrospinal fluid (CSF) is in close contact with the extracellular space of the brain, it is believed that many of the biochemical modifications in the brain should be reflected in the CSF.  Therefore, CSF has been widely investigated in PD and in other parkinsonian syndromes with the aim of acquiring knowledge on the pathogenesis of this disease:
“The blood-brain barrier supplies brain tissues with nutrients and filters certain compounds from the brain back to the bloodstream. In several neurodegenerative diseases, including Parkinson's disease (PD), there are disruptions of the blood-brain barrier. Cerebrospinal fluid (CSF) has been widely investigated in PD and in other parkinsonian syndromes with the aim of establishing useful biomarkers for an accurate differential diagnosis among these syndromes. This review article summarizes the studies reported on CSF levels of many potential biomarkers of PD.”  
Emphasis added.

(2), Lee et al., throughout the publication, and, for example, in Abstract, teach the involvement PAR molecule in Parkinson's disease: 

    PNG
    media_image9.png
    401
    454
    media_image9.png
    Greyscale
 Emphasis added.



It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have measured a PAR concentration in an CSF sample from a PD patient with an ongoing medical treatment plan.
One of ordinary skill in the art would have been motivated to have measured a PAR concentration in an CSF sample from a PD patient with an ongoing medical treatment plan, because it would be desirable to test the ongoing medical treatment plan efficacy. 
One of ordinary skill in the art would have had a reasonable expectation of success in measuring a PAR concentration in an CSF sample from a PD patient with an ongoing medical treatment plan, because a theranostic method for PD, as well as measuring CSF levels of biomarkers of PD patients and the involvement PAR molecule in PD, was known Shraibom et al., Jeelani et al., Jiménez-Jiménez et al. and Lee et al.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as obvious over Shraibom et al., US 2017/0000836 A1, published 01/05/2017; in view of Jeelani et al., “Theranostics: A treasured tailor for tomorrow,” J. Pharm. Bioallied Sci., 2014, vol. 6, Suppl. 1, pp. S6-S8; Jiménez-Jiménez et al., “Cerebrospinal fluid biochemical studies in patients with Parkinson's disease: toward a potential search for biomarkers for this disease,” Front. Cell Neurosci., 2014, vol.8, article 369, pp. 1-31; and Lee et al., “Poly (ADP-ribose) in the pathogenesis of Parkinson's disease,” BMB Rep., 2014, vol. 47, No 8, pp. 424-432 (IDS submitted 11/25/2019); as applied to Claims 24, 25, 27 and 31 above, and further in view of Ida et al., "An enzyme-linked immunosorbent assay-based system for determining the physiological level of poly(ADP-ribose) in cultured cells," Anal. Biochem., 2016, vol. 494, pp. 76-81 (IDS submitted 11/25/2019).

Shraibom et al., Jeelani et al., Jiménez-Jiménez et al. and Lee et al. do not teach measuring the PAR concentration by sandwich ELISA.
Ida et al., throughout the publication, and, for example, at page 77 teach:

    PNG
    media_image10.png
    315
    517
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    170
    513
    media_image11.png
    Greyscale
 Emphasis added.


It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have used a sandwich ELISA for measuring the PAR concentration in the method, taught by combination of Shraibom et al., Jeelani et al., Jiménez-Jiménez et al. and Lee et al.
One of ordinary skill in the art would have been motivated to have used a sandwich ELISA for measuring the PAR concentration in the method, taught by combination of Shraibom et al., Jeelani et al., Jiménez-Jiménez et al. and Lee et al., because it would be desirable to employ a sensitive ELISA, taught by Ida et al. (see Ida et al.’s Abstract). 
One of ordinary skill in the art would have had a reasonable expectation of success in using a sandwich ELISA for measuring the PAR concentration in the method, taught by combination of Shraibom et al., Jeelani et al., Jiménez-Jiménez et al. and Lee et al., because the use of sandwich ELISA for measuring the PAR concentration is known in the art, as taught by Ida et al.  Moreover, production of fully human monoclonal antibodies is well-known in the art as well:

    PNG
    media_image12.png
    474
    1100
    media_image12.png
    Greyscale
 
Citation of Relevant Art
The art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
Kam TI, …, Andrabi SA, .., Rosenthal LS, Dawson TM, Dawson VL. “Poly(ADP-ribose) drives pathologic α-synuclein neurodegeneration in Parkinson's disease,” Science, 2018 Nov 2;362(6414):eaat8407, pp. 1-10, which is a post-filing scientific publication co-authored by the inventors of the instant applications. 

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641